FILED
                            NOT FOR PUBLICATION                            FEB 26 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DONALD CALVIN,                                   No. 14-35237

               Plaintiff - Appellant,            D.C. No. 2:13-cv-00859-MJP

  v.
                                                 MEMORANDUM*
BILL ELFO, Sheriff of Whatcom County;
et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Marsha J. Pechman, Chief Judge, Presiding

                            Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Former pretrial detainee Donald Calvin appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging, among other

claims, deliberate indifference to his serious medical needs. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo. Lukovsky v. City & Cnty. of San

Francisco, 535 F.3d 1044, 1047 (9th Cir. 2008). We affirm.

      The district court properly dismissed Calvin’s action as time-barred because

Calvin filed his complaint more than three-year after his release from jail. See

Wash. Rev. Code § 4.16.080(2) (three-year statute of limitations for personal

injury actions); Douglas v. Noelle, 567 F.3d 1103, 1109 (9th Cir. 2009) (“State law

governs the statute of limitations period for § 1983 suits and closely related

questions of tolling.”); see also Wash. Rev. Code § 4.16.190(1) (statute of

limitations is tolled while a person is “imprisoned on a criminal charge prior to

sentencing”); S.J. v. Issaquah Sch. Dist. No. 411, 470 F.3d 1288, 1293 (9th Cir.

2006) (Fed. R. Civ. P. 3 “governs the commencement of federal causes of action

using borrowed state statutes of limitations. . . . [T]here is no gap to fill and no

basis for resorting to state law to determine when the action is commenced.”).

      We reject Calvin’s arguments concerning equitable tolling.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Calvin’s request for appointment of counsel, set forth in his opening brief, is

denied.

      AFFIRMED.


                                            2                                     14-35237